IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 October 31, 2007
                                 No. 05-20540
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk
TONY SHANE PETERS

                                             Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                             Respondent-Appellee


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:04-CV-2597


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Tony Shane Peters, Texas prisoner # 710206, appeals the district court’s
dismissal of his 28 U.S.C. § 2254 petition. Peters filed the petition to challenge
the result of a prison disciplinary hearing for which he received a day in solitary
confinement, loss of 60 days of good time credit, 35 days of commissary and
recreation restriction, and a line class reduction. This court granted a certificate
of appealability on whether Peters had stated a claim of retaliation which, if
true, would warrant federal habeas relief from his prison disciplinary conviction

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 05-20540

and whether the district court should have addressed this issue. On appeal from
the denial of § 2254 petition, we review a district court’s findings of fact for clear
error and questions of law de novo. Virgil v. Dretke, 446 F.3d 598, 604-05 (5th
Cir. 2006).
      Peters asserts that the disciplinary action was taken in retaliation for his
threat to a female correctional officer to expose her alleged inappropriate
relationship with another offender and her alleged smuggling of contraband to
that offender. To state a retaliation claim, Peters “must allege (1) a specific
constitutional right, (2) the defendant’s intent to retaliate against the prisoner
for his or her exercise of that right, (3) a retaliatory adverse act, and
(4) causation.” Hart v. Hairston, 343 F.3d 762, 764 (5th Cir. 2003). The burden
placed on the inmate to demonstrate a valid retaliation claim is “significant,”
and “[m]ere conclusionary allegations of retaliation” are insufficient. Woods v.
Smith, 60 F.3d 1161, 1166 (5th Cir. 1995). To meet his burden, Peters must
“produce direct evidence of motivation,” which he has not done, or he must
“allege a chronology of events from which retaliation may plausibly be inferred.”
Id. Retaliation may be inferred from the exercise of the protected right to
complain followed by an adverse act. Id. at 1164.; Gibbs v. King, 779 F.2d 1040,
1042 (5th Cir. 1986); Ruiz v. Estelle, 679 F.2d 1115, 1153-55(5th Cir.), opinion
amended in part and vacated in part on other grounds, 688 F.2d 266 (1982).
      Peters does not identify what specific constitutional right he exercised that
prompted the allegedly retaliatory disciplinary action. Peters had not exercised
his right to file a grievance or to seek legal action. If his brief is liberally
construed, Peters suggests that his threat to complain about a correction officer’s
misconduct is sufficient to show a chronology of events from which a retaliatory
motive may be inferred. Peters, however, does not argue that his threat to
expose a corrections officer’s alleged misconduct amounts to his exercise of a
specific constitutional right. Peters has, thus, failed to state a valid claim of
retaliation.

                                          2
                                No. 05-20540

      Peters has not briefed the issue of whether the district court erred when
it did not address his retaliation claim. He has therefore abandoned any
argument with respect to this issue. See Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir.1993). The judgment of the district court dismissing Peter’s § 2254
petition is AFFIRMED. Peter’s motion for production of documents is DENIED.




                                      3